Title: Pardon for John Moore, [11 May 1816]
From: Madison, James
To: 


        
          [11 May 1816]
        
        Whereas it has been represented to me that John Moore, of the County of Alexandria, in the District of Columbia, was, at a Circuit Court held in November last, for the said County, convicted of a Misdemeanor, and was thereupon sentenced by the said Court to pay a fine of fifty cents and the costs of his prosecution, And Whereas it is further represented that the said John Moore is from poverty unable to pay the said fines and costs and is a fit object of mercy: Now therefore, I James Madison, President of the U.S. of America, in consideration of the premises, do hereby pardon and remit the fine and costs aforesaid; requiring that all judicial proceedings on account of the same be for[th]with discharged.
        In testimony whereof, I have hereunto set my hand, and caused the seal of ⟨the⟩ U. States to be affixed. Done at the city of Washington this eleventh day of May A.D. 1816, & of the Independence of the United States the fortieth.
        
          James Madison      By the PresidentJas. Monroe, Secty. of State
        
      